DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 903, 904, 905 and 901 of Paragraph 0064. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because “The NN model being generated by training a first NN architecture on a first dataset.” should read “The NN model is generated by training a first NN architecture on a first dataset.”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0004, 0006, 0020 and 0061, “The NN model being generated by training a first NN architecture on a first dataset.” should read “The NN model is generated by training a first NN architecture on a first dataset.”
In paragraph 0005 and 0061, “The first function being constructed based on approximating a second function applied by a second layer of a second NN architecture.” should read “The first function is constructed based on approximating a second function applied by a second layer of a second NN architecture.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaji et al. (US 2018/0039879 A1) in view of Tai et al. (“Convolutional Neural Networks with Low-Rank Regularization”)

Regarding Claim 1
Shaji teaches 
- deploying a neural network (NN) model on an electronic device (Shaji: [Abstract] “The method includes providing a base neural network for generating learned features.”), 
- the NN model being generated by training a first NN architecture on a first dataset wherein a first function defines a first layer of the first NN architecture, (Shaji: [0065] “The base neural network is trained on a first set of training images and the base neural network includes two or more layers comprising one or more initial layers and one or more final layers.”; the base neural network in 0065 reads on the claimed “a first NN architecture”, one or more initial layers in 0065 reads on “a first layer”), 
- the first function being constructed based on a second function applied by a second layer of a second NN architecture (Shaji: [0067] “the initial layers of the second personalized neural network corresponds to the initial layers of the personalized neural network.”; one of the initial layers reads on the claimed “a second layer”);
- enabling retraining of the NN model on the electronic device using a second data set (Shaji: [0073] " Updating the base neural network comprises re-training the final layers of the base neural network with the second set of images and keeping the initial layers of the base neural network").
	Shaji does not distinctly disclose:
- approximating a second function applied by a second layer of a second NN architecture
	However, Tai teaches: 
- approximating a second function applied by a second layer of a second NN architecture (Tai: [Section 3], “The goal is to find an approximation W˜ of W that facilitates more efficient computation while maintaining the classification accuracy of the CNN”, “Based on the approximation criterion introduced in the previous section, the objective function to be minimized is:”, [Section 3] discloses how the function is approximated.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the personalized aesthetic scoring neural network system of Shaji with the function approximation of Tai in order to obtain an exact solution efficiently (Tai: [Section 1] line 34-35).

Regarding Claim 4
Shaji as modified by Tai teaches all of the limitations of claim 1 as cited above and Shaji further teaches
- wherein the second dataset is a personal data set on the electronic device
(Shaji: [0027], “Further, in some embodiments, the personalization layer (or layers) (i.e., those layers that are updated based on the personalized data set) may be comprised of a linear and/or non-linear multi dimensionality reduction functions.”)

Regarding claim 5
Shaji as modified by Tai teaches all of the limitations of claim 1 as cited above and Shaji further teaches
- wherein the first NN architecture is computationally reduced from the second NN architecture (Shaji: [0022] “These features, including those derived from the neural network and any other features, are then fed into a machine-learned model that is applied to assign an aesthetic score to an image, wherein a more aesthetically-pleasing image is given a higher aesthetic score and a less aesthetically-pleasing image is given a lower aesthetic score. In some embodiments, the features form a vector of high-dimensional encoded features that is reduced by applying a machine-learned projection matrix to keep the distance between pairs of aesthetic images and non-aesthetic images large and pairs of similar images (e.g. both aesthetic or both non-aesthetic) small.”; [0022] discloses how the neural network is computationally reduced.)

Regarding claim 6
Shaji as modified by Tai teaches all of the limitations of claim 1 as cited above and Shaji further teaches
- wherein retraining of the first NN architecture is not tied to a particular dataset (Shaji: [0073] “Updating the base neural network comprises re-training the final layers of the base neural network with the second set of images”; [0076] “Updating the personalized neural network comprises re-training the final layers of the personalized neural network with the third set of images and keeping the initial layers of the personalized neural network”; [0073] shows re-training is not done with the specific dataset. )

Regarding claim 7
Shaji as modified by Tai teaches all of the limitations of claim 1 as cited above and Shaji further teaches
- wherein the electronic device comprises a mobile electronic device (Shaji: [0036] “In some embodiments, the training of the personalized layer might be done in mobile device, smartphone, or other low-powered portable device.”)

Regarding claim 8
Shaji teaches 
- a memory storing instructions (Shaji: [0065]; see the structure of a device) 
- at least one processor executing the instructions including a process configured to: (Shaji: [0065]; see the structure of a device) 
- deploying a neural network (NN) model on an electronic device ([Abstract] " The method includes providing a base neural network for generating learned features."), 
- the NN model being generated by training a first NN architecture on a first dataset wherein a first function defines a first layer of the first NN architecture, ([0065] “The base neural network is trained on a first set of training images and the base neural network includes two or more layers comprising one or more initial layers and one or more final layers.”; the base neural network in 0065 reads on the claimed “a first NN architecture”, one or more initial layers in 0065 reads on “a first layer”), 
 a second function applied by a second layer of a second NN architecture ([0067] “the initial layers of the second personalized neural network corresponds to the initial layers of the personalized neural network.”; one of the initial layers reads on the claimed “a second layer”);
- enabling retraining of the NN model on the electronic device using a second data set ([0073] “ Updating the base neural network comprises re-training the final layers of the base neural network with the second set of images and keeping the initial layers of the base neural network”).
	Shaji does not distinctly disclose:
- approximating a second function applied by a second layer of a second NN architecture
	However, Tai teaches: 
- approximating a second function applied by a second layer of a second NN architecture
 ([Section 3], “The goal is to find an approximation W˜ of W that facilitates more efficient computation while maintaining the classification accuracy of the CNN”, “Based on the approximation criterion introduced in the previous section, the objective function to be minimized is:”, [Section 3] discloses how the function is approximated.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the personalized aesthetic scoring neural network system of Shaji with the function approximation of Tai in order to obtain an exact solution efficiently (Tai [Section 1] line 34-35).

Regarding claim 15
Shaji teaches 
- deploying a neural network (NN) model on an electronic device (Shaji: [Abstract] “The method includes providing a base neural network for generating learned features.”), 
- the NN model being generated by training a first NN architecture on a first dataset wherein a first function defines a first layer of the first NN architecture, (Shaji: [0065] “The base neural network is trained on a first set of training images and the base neural network includes two or more layers comprising one or more initial layers and one or more final layers.”; the base neural network in 0065 reads on the claimed “a first NN architecture”, one or more initial layers in 0065 reads on “a first layer”),
- the first function being constructed based on a second function applied by a second layer of a second NN architecture (Shaji: [0067] “the initial layers of the second personalized neural network corresponds to the initial layers of the personalized neural network.”; one of the initial layers reads on the claimed “a second layer”);
- enabling retraining of the NN model on the electronic device using a second data set (Shaji: [0073] " Updating the base neural network comprises re-training the final layers of the base neural network with the second set of images and keeping the initial layers of the base neural network").
	Shaji does not distinctly disclose:
- approximating a second function applied by a second layer of a second NN architecture
	However, Tai teaches: 
- approximating a second function applied by a second layer of a second NN architecture (Tai: [Section 3], “The goal is to find an approximation W˜ of W that facilitates more efficient computation while maintaining the classification accuracy of the CNN”, “Based on the approximation criterion introduced in the previous section, the objective function to be minimized is:”, [Section 3] discloses how the function is approximated.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the personalized aesthetic scoring neural network system of Shaji with the function approximation of Tai in order to obtain an exact solution efficiently (Tai: [Section 1] line 34-35).

Regarding claim 20
Shaji as modified by Tai teaches all of the limitations of claim 15 as cited above and Shaji further teaches
-wherein the electronic device comprises a mobile electronic device (Shaji: [0036] “In some embodiments, the training of the personalized layer might be done in mobile device, smartphone, or other low-powered portable device.”)

Claims 2-3, 9-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaji in view of Tai as shown above, further in view of Guo et al. (US 2020/0167654 A1).

Regarding claim 2
Shaji as modified by Tai teaches all of the limitations of claim 1 as cited above, but does not distinctly disclose:
-wherein approximating the second function is based on a sketching operation performed on parameters of the second function.
However, Guo teaches 
-wherein approximating the second function is based on a sketching operation performed on parameters of the second function (Guo: [0246] “Considering that the fully-connected layers of AlexNet contain more than 95% of its parameters, sketching them to an extreme can be attempted, namely 1 bit.”, Fig. 5 also discloses sketching)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the personalized aesthetic scoring system as taught by Shaji as modified by approximating functions as taught by Tai to include function sketching as taught by Guo in order to implement more flexible network and get better trade-off between the model efficiency and accuracy (Guo: [0251] line 3-8).

Regarding claim 3
Shaji as modified by Tai and Guo teaches all of the limitations of claim 2 as cited above and Guo further teaches 
- wherein the sketching operation is performed along different dimensions of a tensor space for generating multiple different first functions that are combined to form the first layer (Guo: [0213] “As described above, a first goal is to find a binary expansion of W that approximates it well (as illustrated in FIG. 16, which means
W ≈ 〈 B , a 〉 =                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        m
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            
                                
                                    b
                                
                                
                                    j
                                
                            
                        
                     
in which B∈{+1−1}c×w×h×m and a∈Rm are the concatenations of m binary tensors {B0, . . . , Bm-1} and the same number of scale factors {a0, . . . , am-1}, respectively”, tensors {B0, . . . , Bm-1} reads on “different dimensions of a tensor space”,  Fig. 15 also shows how multiple subsets of first layers are formed.)

Regarding claim 9
Shaji as modified by Tai teaches all of the limitations of claim 8 as cited above, but does not distinctly disclose:
- wherein approximating the second function is based on a sketching operation performed on parameters of the second function.
However, Guo teaches: 
- wherein approximating the second function is based on a sketching operation performed on parameters of the second function (Guo: [0246] “Considering that the fully-connected layers of AlexNet contain more than 95% of its parameters, sketching them to an extreme can be attempted, namely 1 bit.”, Fig. 5 also discloses sketching)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the personalized aesthetic scoring system as taught by Shaji as modified by approximating functions as taught by Tai to include function sketching as taught by Guo in order to implement more flexible network and get better trade-off between the model efficiency and accuracy (Guo: [0251] line 3-8).

Regarding claim 10
Shaji as modified by Tai and Guo teaches all of the limitations of claim 9 as cited above and Guo further teaches: 
 wherein the sketching operation is performed along different dimensions of a tensor space for generating multiple different first functions that are combined to form the first layer (Guo: [0213] “As described above, a first goal is to find a binary expansion of W that approximates it well (as illustrated in FIG. 16, which means
W ≈ 〈 B , a 〉 =                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        m
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            
                                
                                    b
                                
                                
                                    j
                                
                            
                        
                     
in which B∈{+1−1}c×w×h×m and a∈Rm are the concatenations of m binary tensors {B0, . . . , Bm-1} and the same number of scale factors {a0, . . . , am-1}, respectively”,  tensors {B0, . . . , Bm-1} reads on “different dimensions of a tensor space”,  Fig. 15 also shows how multiple subsets of first layers are formed.)

Regarding claim 11
Shaji as modified by Tai and Guo teaches all of the limitations of claim 9 as cited above and Shaji further teaches: 
- wherein the second dataset is a personal data set on the electronic device (Shaji: [0027], “Further, in some embodiments, the personalization layer (or layers) (i.e., those layers that are updated based on the personalized data set) may be comprised of a linear and/or non-linear multi dimensionality reduction functions.”)

Regarding claim 12
Shaji as modified by Tai and Guo teaches all of the limitations of claim 9 as cited above and Shaji further teaches: 
(Shaji: [0022] “These features, including those derived from the neural network and any other features, are then fed into a machine-learned model that is applied to assign an aesthetic score to an image, wherein a more aesthetically-pleasing image is given a higher aesthetic score and a less aesthetically-pleasing image is given a lower aesthetic score. In some embodiments, the features form a vector of high-dimensional encoded features that is reduced by applying a machine-learned projection matrix to keep the distance between pairs of aesthetic images and non-aesthetic images large and pairs of similar images (e.g. both aesthetic or both non-aesthetic) small.” ; [0022] discloses how the neural network is computationally reduced.)

Regarding claim 13
Shaji as modified by Tai and Guo teaches all of the limitations of claim 9 as cited above and Shaji further teaches: 
- wherein the second dataset is a personal data set on the electronic device (Shaji: [0027], “Further, in some embodiments, the personalization layer (or layers) (i.e., those layers that are updated based on the personalized data set) may be comprised of a linear and/or non-linear multi dimensionality reduction functions.”)

Regarding claim 14
Shaji as modified by Tai and Guo teaches all of the limitations of claim 9 as cited above and Shaji further teaches:
(Shaji: [0036] “In some embodiments, the training of the personalized layer might be done in mobile device, smartphone, or other low-powered portable device.”)

Regarding claim 16
Shaji as modified by Tai teaches all of the limitations of claim 15 as cited above, but does not distinctly disclose:
- wherein approximating the second function is based on a sketching operation performed on parameters of the second function.
However, Guo teaches: 
- wherein approximating the second function is based on a sketching operation performed on parameters of the second function (Guo: [0246] “Considering that the fully-connected layers of AlexNet contain more than 95% of its parameters, sketching them to an extreme can be attempted, namely 1 bit.”, Fig. 5 also discloses sketching)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the personalized aesthetic scoring system as taught by Shaji as modified by approximating functions as taught by Tai to include function sketching as taught by Guo in order to implement more flexible network and get better trade-off between the model efficiency and accuracy (Guo: [0251] line 3-8).

Regarding claim 17
Shaji as modified by Tai and Guo teaches all of the limitations of claim 16 as cited above and Shaji further teaches:
- wherein the second dataset is a personal data set on the electronic device (Shaji: [0027] “Further, in some embodiments, the personalization layer (or layers) (i.e., those layers that are updated based on the personalized data set) may be comprised of a linear and/or non-linear multi dimensionality reduction functions.”)

Regarding claim 18
Shaji as modified by Tai and Guo teaches all of the limitations of claim 16 as cited above and Shaji further teaches:
- wherein the first NN architecture is computationally reduced from the second NN architecture (Shaji: [0022] “These features, including those derived from the neural network and any other features, are then fed into a machine-learned model that is applied to assign an aesthetic score to an image, wherein a more aesthetically-pleasing image is given a higher aesthetic score and a less aesthetically-pleasing image is given a lower aesthetic score. In some embodiments, the features form a vector of high-dimensional encoded features that is reduced by applying a machine-learned projection matrix to keep the distance between pairs of aesthetic images and non-aesthetic images large and pairs of similar images (e.g. both aesthetic or both non-aesthetic) small.” [0022] discloses how the neural network is computationally reduced.)

Regarding claim 19
Shaji as modified by Tai and Guo teaches all of the limitations of claim 18 as cited above and Shaji further teaches:
- wherein retraining of the first NN architecture is not tied to a particular dataset (Shaji: [0073] “Updating the base neural network comprises re-training the final layers of the base neural network with the second set of images”; [0076] “Updating the personalized neural network comprises re-training the final layers of the personalized neural network with the third set of images and keeping the initial layers of the personalized neural network” ”; [0073] shows re-training is not done with the specific dataset.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (Learning Efficient Convolutional Networks through Network Slimming) discloses a network slimming by enforcing channel-level sparsity in the network.
Yan et al. (US 2020/0234130 A1) discloses slimming of neural networks in machine learning environments.
Daniely et al. (Sketching and Neural Networks) discloses compact linear sketches for neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG W LEE/Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123